 Case 2:20-cv-00076-JRG Document 58 Filed 12/16/20 Page 1 of 1 PageID #: 3670




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 CAPELLA PHOTONICS, INC.,                        §
                                                 §
              Plaintiff,                         §
                                                 §
 v.                                              §
                                                              Case No. 2:20-cv-00076-JRG
                                                 §
 FUJITSU NETWORK                                 §
 COMMUNICATIONS, INC.,                           §
                                                 §
              Defendant.                         §

                       ORDER APPOINTING TECHNICAL ADVISOR

        It is ORDERED that Don Tiller be appointed as the Courts’ technical advisor in the above-

. captioned case, with his fees and expenses to be assessed equally between Plaintiff and Defendants

and timely paid as billed. Don Tiller’s contact information is as follows:

        Don Tiller D.
        Tiller Law PLLC
        2501 Parkview Drive, Suite 312
        Fort Worth, TX 76102
        Phone: 817-928-4361
        Email: don.tiller@dtillerlawpllc.com

        The parties are ORDERED to send courtesy copies of claim construction briefs, exhibits,

and technology tutorials in PDF form to don.tiller@dtillerlawpllc.com. If the document was filed

with the Court, the copy must include the CM/ECF header.
        SIGNED this 3rd day of January, 2012.
        SIGNED this 15th day of December, 2020.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE
